


110 HR 1842 IH: To amend the Safe Drinking Water Act to prevent acid mine

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1842
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to prevent acid mine
		  drainage into the Great Lakes.
	
	
		1.PurposeThe purpose of this Act is to protect the
			 water quality of the Great Lakes from the harmful effects of acid mine
			 drainage.
		2.Underground
			 injection control programSection 1421(b) of the Safe Drinking Water
			 Act (42 U.S.C. 300h(b)) is amended by adding at the end the following:
			
				(4)(A)The regulations of the
				Administrator under this section shall prohibit—
						(i)in
				the case of a program for authorization of underground injection by permit, the
				issuance of a permit for any underground injection associated with the mining
				of a sulfide ore body within 20 miles of any of the Great Lakes unless the
				applicant for the permit demonstrates to the satisfaction of the State (or the
				Administrator in the case of a program prescribed under section 1422(c)) that
				the mining activity will not result in acid mine drainage into the Great Lakes;
				and
						(ii)in the case of a program which
				provides for such an authorization by rule, the promulgation of a rule that
				authorizes an underground injection described in clause (i).
						(B)In this paragraph—
						(i)the term Great Lakes means
				Lake Ontario, Lake Erie, Lake Huron (including Lake St. Clair), Lake Michigan,
				and Lake Superior, and the connecting channels (Saint Mary's River, Saint Clair
				River, Detroit River, Niagara River, and Saint Lawrence River to the Canadian
				Border); and
						(ii)term sulfide ore body means
				a mineral deposit in which metals are mixed with sulfide
				minerals.
						.
		
